COBB, Judge.
Hogan pled nolo contendere to two counts of battery on a law enforcement officer. At the time of the offense, Hogan was incarcerated in county jail. At sentencing he objected to the scoring of victim injury points.
On appeal, Hogan contends that the trial court erroneously added 24 points for victim injury and 72 points for legal constraint. We agree. There was no evidence of actual physical injury and the “contact” relied upon by the trial court relates only to sex offenses, not to the facts of the instant case. The legal constraint issue was recently resolved favorably to the appellant’s contention in Flowers v. State, 586 So.2d 1058 (Fla.1991).
Accordingly, we reverse the sentence imposed below and remand for resentencing.
REVERSED AND REMANDED.
GRIFFIN and DIAMANTIS, JJ., concur.